Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 June 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
New York June 6. 1790

Your favor of May 28. from Eppington came to me yesterday, with the welcome which accompanies ever the tidings I recieve from you. Your resolution to go to housekeeping is a good one, tho’ I think it had better be postponed till the fall. You are not yet seasoned to the climate, and it would therefore be prudent not to go to a sickly position till the sickly season is over. My former letters to Mr. Randolph and yourself will have apprised you of the pleasure it will give me to see you fixed in Albemarle; and the wish to co-operate in this, and to effect it, will determine me to come to Virginia in September or October at all events. Till then I should think it better that you should take no measures for Varina which might be inconvenient.—The lower house of Congress have voted to remove to Philadelphia. It is thought the Senate will be equally divided on the question, and consequently that the decision will rest with the Vice-President. Were we to be removed there, I should be so much nearer to you. I had an attack of my  periodical head-ach, very violent for a few days. It soon subsided so as to be very slight. I am not quite clear of it now, tho I have been able to resume business for this week past. It can hardly be called a pain now, but only a disagreeable sensation of the head every morning. I am going tomorrow on a sailing party of three or four days with the President. Should we meet sea enough to make me sick I shall hope it will carry off the remains of my headach. Assure Mr. Randolph of my affectionate remembrance. I suppose Maria is not with you. Adieu my dear Daughter Your’s affectionately,

Th: Jefferson

